Citation Nr: 0006630	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  97-32 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1977 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 1998 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas.    


FINDINGS OF FACT

1. The appellant has the following service-connected 
disability ratings:  a failed back syndrome, status post 
laminectomy and failed fusion, lumbar with history of partial 
sacralization and mechanical instability of the lumbar spine, 
rated at 40 percent disabling; and coronary artery disease, 
status post angioplasty times two, rated at 30 percent 
disabling.  He has a combined service-connected disability of 
60 percent.

2.  The appellant's service-connected lumbar spine disability 
and heart disability do not preclude him from obtaining some 
form of substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to the service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a November 1981 rating action, the RO granted the 
appellant's claims of entitlement to service connection for 
mechanical low back pain and entitlement to service 
connection for hypertension.  At that time, the RO primarily 
based its decision on the appellant's service medical records 
and his September 1981 VA examination.  In regards to the 
appellant's back disability, the RO stated that the 
appellant's service medical records showed intermittent 
treatment for low back pain, and that in July 1980, a Medical 
Board determined that his back condition rendered him unfit 
for full duty and recommended that he be discharged.  In 
addition, in the appellant's September 1981 VA examination, 
he was diagnosed with a history of recurrent mechanical low 
back pain, symptomatic, chronic.  An x-ray was interpreted as 
"normal."  In regards to the appellant's hypertension, the 
RO reported that during service, the appellant was diagnosed 
with high blood pressure.  In addition, in his September 1981 
VA examination, he was diagnosed with mild essential 
hypertension, early onset, familial type.  Thus, in light of 
the above, the RO assigned a 10 percent disabling rating 
under Diagnostic Code 5294 for the appellant's back 
disability, and a 10 percent disabling rating under 
Diagnostic Code 7101 for his hypertension.   

A Discharge Summary from the VA Medical Center (VAMC) in 
Houston shows that in October 1985, the appellant was 
hospitalized and underwent a right L4-5 laminotomy and 
foraminotomy.  Upon his release, he was diagnosed with right 
L-5  radiculopathy, secondary to spondylitic compression by 
hypertrophied facets.  

An Operative Note from the Memorial Medical Center of East 
Texas reflects that in July 1986, the appellant underwent a 
laminectomy, diskectomy, and release of scar tissue at L4-5, 
right.  The appellant's diagnosis upon discharge was 
recurrent herniated disk at L4-5, right, post laminectomy 
scarring at L4-5, right.  

A Dismissal Summary from the Memorial Medical Center shows 
that in May 1987, the appellant underwent bilateral posterior 
and posterolateral iliac bone graft fusion of the lumbar 
spine, from S4 to the sacrum.  Upon his discharge, he was 
diagnosed with mechanically unstable lower lumbar spine, with 
degenerative disk disease and post laminectomy.   

A private medical statement from R.G.C., M.D., dated in June 
1993, shows that at that time, Dr. C. stated that he had been 
treating the appellant since 1985.  Dr. C. indicated that the 
appellant had initially sustained a back injury resulting in 
a ruptured disc at L4-5.  He revealed that the appellant had 
a very poor recovery and later underwent a release of scar 
tissue at L4-5 in 1986.  According to Dr. C., in 1987, the 
appellant underwent a bilateral posterolateral iliac bone 
graft fusion, L4 to the sacrum.  Dr. C. noted that since the 
appellant's last surgery, he had had recurrent back problems 
requiring much time off of work and redistribution of his 
work schedules.  Dr. C. stated that the appellant had taken 
multiple physical therapy treatments, but that he had 
continued to have a great deal of difficulty.  According to 
Dr. C., at present, the appellant was working with a reduced 
work load, and he had to lay down for two hours after he got 
home every day.  Dr. C. indicated that the appellant's 
diagnosis was of continued radiculopathy from scarring of the 
nerve root from herniated disc at L4-5.  

In August 1993, the RO received private medical records from 
Dr. R.G.C., from February 1985 to July 1993.  The records 
show intermittent treatment for the appellant's service-
connected back disability.  The records show that in 
September 1991, the appellant stated that he was working four 
hours a day at the Post Office, and that he was still having 
a lot of pain.  According to the records, in May 1992, he 
indicated that he was doing well and was working eight hours 
a day.  The records reflect that in November 1992, the 
appellant indicated that he was having problems working full-
time, and that he needed to have the restrictions for the 
eight hours of lighter work.  According to the records, in 
December 1992, the appellant was treated after complaining of 
back pain.  At that time, he stated that two to three days 
ago, he had fallen over a mail bag and re-injured his back.  
The appellant noted that since that accident, he had not 
returned to work even though he wanted to go back.  The 
records also show that in April 1991, the appellant had a 
Magnetic Resonance Imaging (MRI) of his lumbar spine.  At 
that time, the MRI was interpreted as showing the following: 
(1) postsurgical changes at the L4-L5 level, on the right, 
with postsurgical fibrosis along the lateral aspect of the 
vertebral canal at and just inferior to the L4-L5 disk, (2) 
degenerative disk disease throughout the lumbar spine, and 
(3) no evidence suggesting a herniated nucleus pulposus or 
spinal stenosis.  

A Discharge Summary from the Woodland Heights Medical Center 
shows that in August 1995, the appellant was hospitalized 
after complaining of chest pain.  During his hospitalization, 
he underwent the following operations/procedures: (1) 
percutaneous transluminal coronary angioplasty of the distal 
right coronary artery, and (2) intra-coronary nitroglycerin.  
Upon his discharge, he was diagnosed with the following: (1) 
unstable angina, (2) hypertension, (3) hypercholesterolemia, 
and (4) severe distal right coronary artery disease.  

A private medical report from the Heart Institute of East 
Texas, dated in December 1995, shows that at that time, the 
appellant underwent a thallium cardiac stress test.  The 
diagnosis was of atherosclerotic heart disease, angina 
pectoris, status-post percutaneous transluminal coronary 
angioplasty.  

A private report from the Regional Physical Therapy Center, 
dated in March 1996, shows that at that time, the appellant 
underwent a physical therapy evaluation and gave a history of 
his back disability and related surgeries.  The appellant 
indicated that at present, he had pain in his lumbar spine, 
right side, with a right lower extremity leg paresthesia.  
The physical examination showed that straight leg raising was 
to 16 degrees on the left and to 22 degrees on the right.  
Total flexion was to 18 degrees, and total extension was to 
nine degrees.  Lateral flexion to the left was to 22 degrees, 
and lateral flexion to the right was to 16 degrees.  The 
appellant noted that he had a lumbar brace, but that it did 
not work.  Upon testing segmental innervated muscle groups, 
no specific muscular weakness was demonstrated.  In regards 
to palpation, there was a point of pain on the right side at 
the L-4 transverse processes and the iliac crest.  Following 
the examination, it was recommended that the appellant 
undergo physical therapy.  

A Discharge Summary from the Woodland Heights Medical Center 
shows that in June 1996, the appellant was hospitalized after 
complaining of chest pain.  During his hospitalization, he 
underwent a cardiac catheterization which included a left 
heart catheterization, selective coronary angiogram, and a 
left ventriculogram.  Upon his discharge, he was diagnosed 
with the following: (1) recurrent chest pain, (2) known 
atherosclerotic heart disease status post recent percutaneous 
transluminal coronary angioplasty of hypertension, and (3) 
hypercholesterolemia.  

In December 1996, the RO received outpatient treatment 
records from the Houston VAMC, from July 1985 to November 
1996.  The records show intermittent treatment for the 
appellant's service-connected back disability.  The records 
reflect that in May 1986, the appellant was treated following 
a recent laminectomy.  At that time, he stated that he had 
had a recurrence of his back pain over the past month and a 
half.  The appellant noted that he was employed as a mail 
handler where, according to a duty status report that he had 
brought with him, he was required to do a considerable amount 
of lifting, which had exacerbated his low back pain.  He 
reported that his back pain ran down his right leg into his 
foot.  According to the appellant, the pain was made worse 
with lifting, bending, and coughing, and made better with 
rest.  Following the physical examination, the examining 
physician stated that he had recommended on the appellant's 
duty status report that the appellant desist from all lifting 
over 20 pounds and all bending.  

A private medical report from the Heart Institute of East 
Texas shows that in February 1997, the appellant underwent a 
thallium cardiac stress test.  The diagnosis was of 
atherosclerotic heart disease, angina pectoris, hypertension, 
and hypercholesterolemia.  

In February 1997, the appellant underwent a VA examination.  
At that time, he stated that he had a tenth grade education 
and that he had received a general equivalency diploma (GED).  
The appellant indicated that he had worked as a laborer and 
construction worker for two years.  He noted that he had also 
worked for Champion International Paper Mill for three years, 
and that since 1985, he had been working for the postal 
service.  However, the appellant reported that he had been 
receiving Workman's Compensation since February 1995 at which 
time he re-injured his back on the job.  Following the 
physical examination, he was diagnosed with the following: 
(1) hypertension, (2) coronary artery disease, status post 
angioplasty, (3) chronic low back pain, status post several 
surgeries, and (4) obesity.   

In February 1997, the appellant underwent a VA orthopedic 
examination.  At that time, he was diagnosed with mechanical 
low back pain, with mechanical insufficiency due to 
iatrogenic removal of the L4 inferior facet on the right 
side.  The examiner noted that there had been a failed 
attempted fusion which had resulted in chronic low back pain.  

In a March 1997 rating action, the RO recharacterized the 
appellant's service-connected hypertension as coronary artery 
disease, status post angioplasty times two.  At that time, 
the RO also increased the appellant's disabling rating for 
his service-connected heart condition from 10 percent to 30 
percent disabling under Diagnostic Code7005.  

A VA counseling report, dated in July 1997, shows that at 
that time, the appellant was counseled in regards to his 
application for Chapter 31 benefits.  The appellant stated 
that he had his GED, and that after his military service, he 
worked for Temple Association from 1980 to 1982.  He 
indicated that he worked for Champion International from 1982 
to 1985, and that he worked at the U.S. Postal Service from 
1985 to 1997 at which time he was forced to retire due to his 
disability.  In regards to additional training, the appellant 
reported that he had some training in Small Boats and that he 
had had 400 hours of training at the Police Academy.   
According to the appellant, he had never completed any of his 
training.  

In November 1997, the appellant underwent a VA examination.  
At that time, he stated that he had last worked in 1995 as a 
mail sorter at the post office.  The appellant noted that he 
was currently on disability retirement from the post office.  
Following the physical examination, he was diagnosed with the 
following: (1) coronary artery disease, status post 
angioplasty, currently stable, had not taken any 
nitroglycerin in over a year; heart catheterization in 1996, 
according to the appellant, it showed normal coronary 
arteries without blockage, and (2) chronic low back pain, 
status post back surgery, times three, with recurrent sciatic 
on the right, disabling, requiring him to be medically 
retired from the post office.  It was the examining 
physician's opinion that the appellant was not able to work 
at the present time because of his back.  According to the 
examiner, the appellant was not active enough to have any 
real assessment of his coronary status. 

In November 1997, the appellant underwent a VA orthopedic 
examination.  Following the physical examination, he was 
diagnosed with the following: (1) low back pain with history 
of service-connected injury to the lumbar spine, with 
subsequent laminectomy and good relief of his initial 
symptoms, and (2) mechanical low back pain, failed back 
syndrome, mechanical insufficiency of the lumbar spine.  An 
x-ray of his lumbosacral spine was interpreted as showing 
narrowing disc space at L5-S1, with posterior osteophyte and 
minimal end plate/s sclerosis consistent with degenerative 
disc disease.  

In March 1998, the appellant underwent a VA examination.  
Following the examination, he was diagnosed with hypertension 
and coronary artery disease, status post angioplasty.  The 
appellant was also diagnosed with chronic low back pain.  The 
examining physician noted that according to the appellant, 
his back disability was the main reason for his disability 
and unemployability.  

In March 1998, the appellant underwent a VA orthopedic 
examination.  At that time, he stated that he continued to 
have pain in his lower back, with nothing going to his lower 
extremities.  The appellant indicated that he had episodes 
when his back went "in...and...out" and he had to call for 
medical assistance.  According to the appellant, after 
several days of treatment, his back would improve.  The 
appellant noted that at present, he had back pain because he 
had driven himself to the examination and that driving for a 
long period of time aggravated his back disability.  

The physical examination showed that the appellant was mildly 
tender over the paraspinous muscles and lower lumbar area.  
Flexion was to 40 degrees, extension was to 10 degrees, and 
side to side bending was to 10 degrees each way.  Motor 
function was 5/5 and deep tendon reflexes were uniformly 
symmetrical.  Sensory examination was grossly intact.  The 
diagnosis was of mild degenerative changes, with old chronic 
muscle strain in the lumbar spine that appeared to be 
moderately symptomatic at present and depended upon his 
activity level.  

In a December 1998 decision, the Board remanded this case.  
At that time, the Board noted that service connection was in 
effect for mechanical low back pain, for which a 10 percent 
evaluation had been assigned.  The Board stated that 
following VA orthopedic examinations in February and November 
1997, the examiner (who conducted both examinations), 
concluded that the appellant's service-connected disability 
was limited to the L4-5 herniated disc and subsequent 
diskectomy with good clinical result.  The remainder of the 
appellant's low back problems were due to subsequent 
operation with removal of his left-sided inferior facet and 
the failed fusion with resultant mechanical instability and 
pain.  Thus, in light of the above, the Board concluded that 
the issue of service connection for the appellant's 
underlying back disability was a potential theory of 
entitlement and was reasonably raised by the record.  The 
Board observed that while the VA physician appeared to 
address part of that claim, he attributed the appellant's 
back difficulties to the surgeries in 1986 and 1987, he did 
not indicate whether such surgeries were due to the service-
connected back disability.  

In light of the above, the Board noted that the RO had not 
formally adjudicated the issue of entitlement to service 
connection for a back disability other than mechanical low 
back pain.  According to the Board, that matter was 
reasonably raised by the record, and was intertwined with the 
issue of entitlement to a total rating based on individual 
unemployability due to service-connected disability.  Thus, 
the Board remanded this case and requested that the RO obtain 
additional records, VA or private, inpatient or outpatient, 
from providers who had treated the appellant since his 
discharge from the military for his back disability.  
Thereafter, the RO was to schedule a VA orthopedic 
examination to determine the nature and extent of any back 
disorder diagnosed.  The examiner was requested to furnish an 
opinion concerning whether any current back disability was 
related to the appellant's service-connected mechanical low 
back pain.  

In May 1999, the appellant submitted VA Form 21-4142, 
Authorization and Consent to Release Information to the VA.  
At that time, the appellant noted that he had received 
treatment at the Memorial Medical Center of East Texas in 
1986 and 1987.  In May 1999, the RO sent a letter to the 
Memorial Medical Center and requested any available medical 
treatment records concerning the appellant.  However, the 
Board observes that in a correspondence from the Memorial 
Medical Center to the RO, dated in June 1999, the Center 
noted that they were unable to locate the appellant's 
records.  

In June 1999, the RO received private medical records from 
Dr. R.G.C., from March 1987 to March 1989 and from September 
1995 to June 1999.  The records show intermittent treatment 
for the appellant's back disability.  According to the 
records, in February 1996, the appellant was hospitalized for 
one day after complaining of recurrent back pain.  At that 
time, he stated that the day before, he had stayed on the 
floor all night because he could not get up and was having 
severe back spasms.  The appellant indicated that he was 
given multiple oral medication, but that he still was not 
able to ambulate and was subsequently brought to the 
emergency room.  During his hospitalization, he was placed at 
bedrest and was given anti-inflammatory medications, heat to 
his back, physical therapy to his back, and pain medications.  
Upon his discharge, he was diagnosed with severe low back 
pain, recurrent, post laminectomy.

In October 1999, the appellant contacted the RO and stated 
that he had been treated at the Houston VAMC on October 1, 
1999.  The appellant requested that the RO obtain those 
treatment records in support of his claim.  However, the 
Board notes that in October 1999, the Houston VAMC indicated 
that there were no records for treatment on October 1, 1999.  

In October 1999, the appellant underwent a VA examination.  
At that time, he gave a history of his back disability and 
related surgeries.  The appellant stated that at present, he 
had intermittent worsening, right-sided low back pain.  He 
indicated that he had baseline back and right leg symptoms, 
and that his back and leg symptoms increased with prolonged 
sitting, bending, or any lifting.  According to the 
appellant, he took Motrin on an as needed basis in order to 
relieve his pain.  He indicated that in 1997, he retired from 
the post office. 

The physical examination showed that the appellant got up 
from a chair slowly, and that he moved independently.  The 
appellant had a level pelvis and he utilized no gait A.I.D.S.  
The appellant's neurological evaluation revealed physiologic 
and symmetrical reflexes, strength and sensation in both 
lower extremities, and internal and external rotation of the 
hips were within normal limits.  Straight leg raising on the 
right gave him back and hamstring pain, and range of motion 
of the lumbar spine was negligible.  X-rays of the lumbar 
spine showed moderate to marked degenerative changes at L5-
S1.  There were no obvious fusions and laminectomy defects at 
that level were noted.  Other minor changes of degenerative 
disc abnormalities were noted throughout the lumbar spine.  
The diagnoses included the following: (1) failed back 
syndrome, status post laminectomy and failed fusion, lumbar 
spine, and (2) history of partial sacralization and 
mechanical instability of the lumbar spine.  The examining 
physician noted that in his opinion, the appellant's current 
back disability was related to the surgery performed in 1985 
to 1986.  According to the examiner, the surgery was made 
necessary by the condition that was noted in the service, 
which was of chronic low back pain, with a partial 
sacralization of S1-S2.  It was the examiner's opinion that 
the condition noted in the service was not the result of an 
injury during the service, but instead was a congenital 
condition which might have been aggravated by the appellant's 
service-related activities.  The examiner stated that in his 
opinion, the appellant was unlikely to return to gainful 
employment beyond the activity level of sedentary to light as 
defined in the dictionary of occupational titles.  

In a December 1999 rating action, the RO recharacterized the 
appellant's service-connected mechanical low back pain as 
failed back syndrome, status post laminectomy and failed 
fusion, lumbar with history of partial sacralization and 
mechanical instability of the lumbar spine.  At that time, 
the RO increased the appellant's rating from 10 percent to 40 
percent disabling under Diagnostic Code 5293.  


II.  Analysis

The Board finds that the appellant's claim for a total 
disability rating based on individual unemployability due to 
the service-connected disabilities is well grounded within 
meaning of 38 U.S.C.A. § 5107(a).  See Arms v. West, 12 Vet. 
App. 188, 200 (1999) (citing Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992)); see also Norris v. West, 12 Vet. App. 413, 
420 (1999) (a claim for TDIU is in essence a claim for an 
increased rating).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

The governing regulations provide that a total disability 
rating based on individual unemployability due to a service-
connected disability may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow substantially gainful occupation as a 
result of service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  If the schedular rating is less than 100 
percent, the issue of unemployability must be determined 
without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19 (1999).  The regulations further 
provide that if there is only such disability, it must be 
rated at 60 percent or more; and if there are two or more 
disabilities, at least one disability must be rated at 40 
percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a) (1999).  

The record reflects that the appellant has two service-
connected disabilities, one rated at 40 percent and the other 
rated at 30 percent, with a combined rating of 60 percent 
disabling.  As the appellant has neither sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent, nor a single disability rated at 60 
percent, the criteria for a total rating under the provisions 
of 38 C.F.R. § 4.16(a) are not met in this case.   

In any event, it is the policy of the VA, however, that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service connected disability 
shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, 
if a veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), as in this case, 
an extra-schedular rating is for consideration where the 
veteran is unemployable due the to service-connected 
disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 
4 Vet. App. 225 (1993).  Therefore, the Board must evaluate 
whether there are circumstances in the appellant's case, a 
part from any non-service-connected condition and advancing 
age, which would justify a total rating based on individual 
unemployability due solely to the service-connected low back 
condition.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflects 
some factor which takes the claimant's case outside the norm 
of other such veterans.  See 38 C.F.R. §§ 4.1, 4.15 (1999).  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating is, in 
itself, a recognition that the impairment makes it difficult 
to obtain and keep employment.  Therefore, the question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  See Van Hoose, supra.

Upon a review of the evidence of record, it is the Board's 
opinion that the preponderance of the evidence is against a 
total rating for compensation purposes based on individual 
unemployability due to service-connected disability.  The 
Board observes that while the evidence of record shows that 
the appellant has a service-connected heart condition and 
chronic back pain due to his service-connected back 
disability, the evidence does not show that his heart 
condition and/or his back pain are of such severity that they 
preclude him from obtaining and maintaining employment.  The 
Board recognizes that due to the appellant's service-
connected back disability, the appellant retired from his job 
at the post office.  The Board further recognizes that in the 
appellant's November 1997 VA examination, the examining 
physician stated that the appellant was not able to work at 
the present time because of his back.  However, the Board 
observes that in the appellant's most recent VA examination, 
in October 1999, the examiner indicated that in his opinion, 
the appellant was unlikely to return to gainful employment 
beyond the activity level of sedentary to light as defined in 
the dictionary of occupational titles.  Thus, in 
consideration of the VA examiner's opinion that the appellant 
is capable of employment at the activity level of sedentary 
to light, it is the Board's determination that the 
preponderance of the evidence is against a total rating for 
compensation purposes based on individual unemployability due 
to service-connected disability.  

While the Board sympathizes with the appellant's difficulties 
in seeking employment, the sole fact that he is unemployed or 
has difficulty seeking employment is insufficient for this 
claim.  "The question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether the veteran can find employment."  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Consequently, while the record shows that the appellant has 
continued to have intermittent treatment for his service-
connected back disability and service-connected heart 
condition, the record does not suggest that the appellant's 
back and heart disabilities, in and of themselves, are of 
such severity as to preclude his participation in all forms 
of substantially gainful employment.  Accordingly, a total 
disability rating based upon individual unemployability due 
to service-connected disability is not warranted.  

Finally, the Board has considered the contention that the 
medical opinion contained in the appellant's most recent VA 
examination report lacks clarification.  Implicit in the 
appellant's contention is that the examination report is 
inadequate for rating purposes.  A review of the October 1999 
VA examination report, however, reveals no evidence of 
irregularity, ambiguity, or vagueness in the context of the 
examiner's opinion.  The appellant was afforded a thorough 
examination; and the report is in complete compliance with 
the directives of the Board's previous remand order.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  The fact that a 
report of VA examination gives rise to evidence (i.e., 
medical opinion) that is adverse to the appellant's claim 
does not render such an examination report deficient.  
Therefore, the Board determines that the October 1999 
compensation examination report accurately reflects the 
findings of that study, and hence a remand is not warranted.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

